TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00085-CV



                             James Arthur McCleery, Appellant

                                               v.

                       Great American Insurance Company, Appellee


           FROM COUNTY COURT AT LAW NO. 2 OF TOM GREEN COUNTY
       NO. 07-C395-L2, HONORABLE PENNY ANNE ROBERTS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant, James Arthur McCleery, has filed an unopposed motion to dismiss this

appeal, stating that the default judgment from which he appealed has been set aside. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: June 5, 2008